United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.D., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Dryden, MI, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-304
Issued: April 5, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 1, 2006 appellant filed a timely appeal from the August 2, 2006 nonmerit
decision of the Office of Workers’ Compensation Programs denying his untimely request for
reconsideration and finding that it failed to establish clear evidence of error. Because more than
one year has elapsed between the most recent merit decision dated May 18, 2005 and the filing
of this appeal, the Board lacks jurisdiction to review the merits of appellant’s claim pursuant to
20 C.F.R. §§ 501.2(c) and 501.3(d)(2).
ISSUE
The issue is whether the Office properly denied appellant’s request for reconsideration as
untimely filed and lacking clear evidence of error.
FACTUAL HISTORY
On August 25, 2004 appellant, then a 52-year-old letter carrier, filed a traumatic injury
claim alleging that on August 18, 2004 his depression, rectal bleeding and partial loss of eyesight

were due to being hired for three days and then fired in retaliation for prior Equal Employment
Opportunity (EEO) activity.1
The Office received a statement dated August 27, 2004 from Vanita Wallace, postmaster,
and a statement dated August 26, 2004 by Ronald A. Mele, chief steward, detailing the events
occurring in early August 2004 that appellant alleged caused or aggravated his condition.
By letter dated September 8, 2004, the Office informed appellant that the evidence was
insufficient to support his emotional condition claim. The Office advised him as to the medical
and factual evidence required to support his claim.
Appellant submitted additional information including a September 12, 2004 statement, an
August 21, 2004 vacancy announcement noting that the position had been awarded to appellant,
an August 19, 2004 time and attendance sheet, an October 4, 2004 report by James F. Zender,
Ph.D., and an October 2, 2004 letter from Mr. Mele.
By decision dated November 16, 2004, the Office denied appellant’s claim that his
depression had been aggravated by events occurring in the performance of duty.
Subsequent to the decision, the Office received additional information including a
December 26, 2004 statement by Mr. Mele and an October 27, 2004 letter from Ms. Wallace, an
October 28, 2004 statement of management’s position, a February 24, 2005 EEO Commission
decision, an October27, 2004 agency decision dismissing his EEO claim.
On March 14, 2005 appellant requested reconsideration and submitted evidence in
support of his claim.
By decision dated May 18, 2005, the Office denied modification of its November 16,
2004 decision.
In a letter dated May 13, 2006 appellant requested reconsideration of the May 18, 2005
decision. In support of his claim, appellant submitted evidence including a May 5, 2006 report
by Dr. Robert B. Pohl, a treating Board-certified psychiatrist, and evidence previously submitted.
Dr. Pohl diagnosed impulse control, severe major depression and panic disorder with
agoraphobia. He concluded that appellant was totally disabled at the time that he attempted to
return to work with the employing establishment in August 2004.
By decision dated August 2, 2006, the Office denied appellant’s request on the grounds
that it was not timely filed and did not present clear evidence of error.

1

The record contains evidence that the Office accepted adjustment reaction and major depression under file
number 09-0369200. On September 1, 2005 the Office of Personnel Management approved appellant’s application
for disability retirement.

2

LEGAL PRECEDENT
The Federal Employees’ Compensation Act2 provides that the Office may review an
award for or against compensation upon application by an employee (or his or her representative)
who receives an adverse decision. The employee may obtain this relief through a request to the
district Office. The request, along with the supporting statements and evidence, is called the
application for reconsideration.3
The application for reconsideration must set forth arguments and contain evidence that
either: (1) shows that the Office erroneously applied or interpreted a specific point of law;
(2) advances a relevant legal argument not previously considered by the Office; or (3) constitutes
relevant and pertinent new evidence not previously considered by the Office.4
A timely request for reconsideration may be granted if the Office determines that the
employee has presented evidence and/or argument that meets at least one of these standards. If
reconsideration is granted, the case is reopened and the case is reviewed on its merits.5 Where
the request is timely but fails to meet at least one of these standards, the Office will deny the
application for reconsideration without reopening the case for a review on the merits.6
Title 20 of the Code of Federal Regulations, section 10.607(b) (20 C.F.R. § 10.607(b))
provides that the Office will consider an untimely application only if it demonstrates clear
evidence of error by the Office in its most recent merit decision. To establish clear evidence of
error, a claimant must submit evidence relevant to the issue which was decided by the Office.
The evidence must be positive, precise and explicit and must manifest on its face that the Office
committed an error. Evidence which does not raise a substantial question concerning the
correctness of the Office’s decision is insufficient to establish clear evidence of error.7 It is not
enough merely to show that the evidence could be construed so as to produce a contrary
conclusion. This entails a limited review by the Office of how the evidence submitted with the
reconsideration request bears on the evidence previously of record and whether the new evidence
demonstrates clear error on the part of the Office. To show clear evidence of error, the evidence
submitted must not only be of sufficient probative value to create a conflict in medical opinion or
establish a clear procedural error, but must be of sufficient probative value to prima facie shift
the weight of the evidence in favor of the claimant and raise a substantial question as to the
correctness of the Office’s decision. The Board makes an independent determination of whether

2

5 U.S.C. § 8101 et seq.

3

20 C.F.R. § 10.605.

4

20 C.F.R. § 10.606.

5

Donna L. Shahin, 55 ECAB 192 (2003).

6

20 C.F.R. § 10.608.

7

See Alberta Dukes, 56 ECAB ___ (Docket No. 04-2028, issued January 11, 2005); see also Leon J. Modrowski,
55 ECAB 196 (2004).

3

a claimant has submitted clear evidence of error on the part of the Office such that the Office
abused its discretion in denying merit review in the face of such evidence.8
ANALYSIS
The Office denied appellant’s May 13, 2006 request for reconsideration, finding that it
was not timely filed and failed to present clear evidence of error. The Board, however, finds that
the request was timely and that the Office evaluated the request under an improper standard of
review
Appellant’s request for reconsideration dated May 13, 2006 sought review of the May 18,
2005 merit decision. By decision dated August 2, 2006, the Office denied appellant’s request for
reconsideration finding that it was not timely filed within one year of the November 16, 2004
decision and failed to demonstrate clear evidence of error. However, appellant’s May 13, 2006
request was filed within one year of the May 18, 2005 merit decision. The case will be
remanded for the Office to review the evidence that appellant submitted and make the proper
analysis pursuant to section 10.606(b). The Office shall then issue an appropriate decision.
CONCLUSION
The Board finds that appellant’s May 13, 2006 request for reconsideration was timely
filed and was improperly reviewed under the clear evidence of error standard.

8

See Alberta Dukes, supra note 7.

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated August 2, 2006 is set aside and this case is remanded for further
proceedings consistent with this decision.
Issued: April 5, 2007
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

